Exhibit 10.2 INDEMNIFICATION AND HOLD HARMLESS AGREEMENT THIS INDEMNIFICATION AND HOLD HARMLESS AGREEMENT (this “Agreement”) is made as of November , 2008, by and between [insert Energy XXI (Bermuda) Limited subsidiary name], a formed under the laws of Delaware (the “Company”), and (“Indemnitee”). WHEREAS, in order to incentivize Indemnitee to serve, or to continue to serve, as a director and/or officer of the Company (in any such case, the “Service”), the Company has agreed to indemnify Indemnitee as set forth below; and WHEREAS, the Company recognizes that the increasing difficulty in obtaining directors’ and officers’ liability insurance, the increases in the cost of such insurance and the general reductions in the coverage of such insurance have increased the difficulty of attracting and retaining such persons; and WHEREAS, the Board of Directors of the Company has determined that it is in the best interests of the Company and its shareholders that the Company act to assure such persons that there will be increased certainty of such protection in the future; and WHEREAS, it is reasonable, prudent and necessary for the Company to contractually obligate itself to indemnify such persons to the fullest extent permitted by applicable law so that they will continue to serve the Company free from undue concern that they will not be so indemnified; NOW, THEREFORE, in consideration of the foregoing and certain other good and valuable consideration, the receipt of which is hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1. Indemnification.
